591 S.E.2d 520 (2004)
358 N.C. 133
STATE of North Carolina
v.
Robert MILLER.
No. 438A03.
Supreme Court of North Carolina.
February 6, 2004.
Roy A. Cooper, Attorney General, by David Gordon, Assistant Attorney General, and Amy C. Kunstling, Assistant Attorney General, for the State-appellant.
Daniel Shatz, Durham, for defendant-appellee.
Beaver, Holt, Sternlicht, Glazier, Britton & Courie, P.A., by Richard B. Glazier, Fayetteville, on behalf of the American Civil Liberties Union of North Carolina Legal Foundation, Inc., amicus curiae.
PER CURIAM.
AFFIRMED.